Dear Dr. Mallory:
This opinion letter is in response to your request for our review and certification of your proposed "Method of Administration" (MOA) of the regulations promulgated by the Office for Civil Rights pertaining to vocational education.
Our review has taken into consideration your MOA, the guidelines promulgated by the Office for Civil Rights (Federal Register, Vol. 44, No. 56 — March 21, 1979), and §§ 178.420, etseq., RSMo 1978. On the basis of this review, it is the opinion of this office that:
1. The State Board of Education is the state agency empowered to develop and carry out the necessary plans, policies, and procedures of vocational education, including this MOA; and
2. The provisions of the MOA are in accord with state and federal law.
Yours very truly,
                                  JOHN ASHCROFT Attorney General